Fox, J., dissenting.
Upon a careful examination of the record in this case upon rehearing, it does not appear to me that the deposition referred to in the foregoing opinion contains a contradiction of the admission made in the letter referred to. I am also satisfied that there was no proper foundation laid for the introduction of said deposition, and that its admission was in violation of the law of the case, as established on the former ‘appeal. (Duff v. Duff, 71 Cal. 513.) It may he that a different judgment would never be reached in the cause; but for the reason stated, and under the rule established in this particular case on the first appeal, I cannot concur in the foregoing conclusion.